                         Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 1 of 20


                   1     LATHAM & WATKINS LLP
                           Jennifer L. Barry (Bar No. 228066)
                   2          jennifer.barry@lw.com
                           Patrick C. Justman (Bar No. 281324)
                   3         patrick.justman@lw.com
                         12670 High Bluff Drive
                   4     San Diego, CA 92130
                         858.523.5400 / 858.523.5450 (Fax)
                   5
                         BOWLES & VERNA LLP
                   6       Richard T. Bowles (Bar No. 46234)
                            rbowles@bowlesverna.com
                   7       Lawrence D. Goldberg (Bar No. 168142)
                            lgoldberg@bowlesverna.com
                   8     2121 N. California Blvd., Suite 875
                         Walnut Creek, CA 94596
                   9     925.935.3300 / 925.935.0371 (Fax)

               10        Attorneys for Defendant
                         and Counter-Claimant,
               11        OTIS McALLISTER, INC.

               12

               13                                   UNITED STATES DISTRICT COURT
               14                                 NORTHERN DISTRICT OF CALIFORNIA

               15                                           OAKLAND DIVISION

               16        TRI-UNION SEAFOODS, LLC, DBA                 CASE NO. 4:17-cv-06646-JSW
                         CHICKEN OF THE SEA INTERNATIONAL,
               17        a California limited liability company,      OTIS MCALLISTER’S OPPOSITION TO
               18                                                     PLAINTIFF’S MOTION FOR SUMMARY
                                 Plaintiff and Counter-Defendant,
                                                                      JUDGMENT PURSUANT TO FED. R.
               19                v.                                   CIV. P. 56(d)

               20                                                     Date:        November 15, 2019
                         OTIS McALLISTER, INC., a California          Time:        9:00 A.M.
               21        corporation and DOES 1 THROUGH 10,           Judge:       Hon. Jeffrey S. White
               22                                                     Courtroom:   5, 2nd Floor
                                 Defendant and Counter-Claimant.
               23

               24

               25

               26

               27

               28
                       US-DOCS\110756919                                                     Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                                                   OTIS’ OPPO. TO MSJ
                                                                                             PURSUANT TO FRCP 56(d)
                         Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 2 of 20


                   1                                                    TABLE OF CONTENTS

                   2                                                                                                                                       Page

                   3    I.      INTRODUCTION & SUMMARY OF ARGUMENT ...................................................... 1
                   4    II.     PROCEDURAL HISTORY............................................................................................... 2
                   5
                                A.         Otis’ Counterclaims & the Case Schedule ............................................................. 2
                   6
                                B.         Status of Discovery ................................................................................................ 4
                   7
                        III.    LEGAL STANDARD ........................................................................................................ 6
                   8
                        IV.     ARGUMENT ..................................................................................................................... 7
                   9
                                A.         Further Discovery Is Necessary to Adjudicate COSI’s Affirmative
               10                          Defense of Laches. ................................................................................................. 9
               11
                                           1.        Otis Requires Additional Discovery Regarding the
               12                                    Iterations of COSI’s Mermaids to Present Facts Essential to
                                                     Justify Its Opposition on the Issue of Laches. ......................................... 10
               13
                                           2.        Otis Requires Additional Discovery Regarding the Parties’
               14                                    Prior Business Relations to Present Facts Essential to
                                                     Justify Its Opposition on the Issue of Laches. ......................................... 12
               15
                                B.         Further Discovery Is Necessary to Adjudicate COSI’s Affirmative
               16
                                           Defense of Acquiescence. .................................................................................... 14
               17
                        V.      CONCLUSION ................................................................................................................ 16
               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28
                       US-DOCS\110756919                                                                                                 Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                                            i                                                  OTIS’ OPPO. TO MSJ
                                                                                                                                         PURSUANT TO FRCP 56(d)
                          Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 3 of 20


                   1                                                    TABLE OF AUTHORITIES
                   2                                                                                                                                      Page(s)
                                                                                         CASES
                   3
                        AirFX.com v. AirFX LLC,
                   4       No. 11-CV-01064, 2012 WL 1067935 (D. Ariz. Mar. 29, 2012) ........................................9, 12

                   5    Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck
                           Reservation,
                   6       323 F.3d 767 (9th Cir. 2003) .................................................................................................1, 6
                   7    Celotex Corp. v. Catrett,
                           477 U.S. 317 (1986) ...................................................................................................................6
                   8

                   9    Cywee Grp. Ltd. v. HTC Corp.,
                           No. C17-0932, 2019 WL 3860303 (W.D. Wash. Aug. 16, 2019) .........................................6, 8
               10
                        Dwinell-Wright Co. v. White House Milk Co.,
               11         132 F.2d 822 (2d Cir. 1943).....................................................................................................15
               12       Eat Right Foods Ltd. v. Whole Foods Mkt., Inc.,
                           880 F.3d 1109 (9th Cir. 2018) ......................................................................................... passim
               13

               14       Emp’rs Teamsters Local Nos. 175 & 505 Pension Tr. Fund v. Clorox,
                          353 F.3d 1125 (9th Cir. 2004) ...................................................................................................6
               15
                        Fitbug Ltd. v. Fitbit, Inc.,
               16           78 F. Supp. 3d 1180 (N.D. Cal. Jan. 26, 2015) ....................................................................9, 11

               17       Great Am. Assurance Co. v. Bishop,
                           No. 18-CV-03630, 2018 WL 5776270 (N.D. Cal. Nov. 2, 2018) .............................................8
               18
                        Int’l News, Inc. v. 10 Deep Clothing,
               19
                            No. C18-0302, 2019 WL 3337973 (W.D. Wash. July 24, 2019) ..................................7, 11, 15
               20
                        Internet Specialties W., Inc. v. Milon-DiGiorgio Enters., Inc.,
               21           559 F.3d 985 (9th Cir. 2009) ...................................................................................9, 11, 12, 13

               22       Luna Distrib. LLC v. Stoli Grp. (USA), LLC,
                           No. SA CV 17-1552, 2018 WL 5099277 (C.D. Cal. July 10, 2018) .........................................9
               23
                        Metabolife Int’l, Inc. v. Wornick,
               24          264 F.3d 832 (9th Cir. 2001) .....................................................................................................6
               25
                        Monster Energy Co. v. BeastUp LLC,
               26         No. 2:17-CV-01605, --- F. Supp. 3d ---, 2019 WL 3803679 (E.D. Cal. Aug.
                          13, 2019) ............................................................................................................................14, 15
               27
                        Nazomi Commc’ns, Inc. v. Nokia Corp.,
               28          No. 5:10-CV-04686, 2012 Wl 892334 (N.D. Cal. Mar. 14, 2012) ..........................................12
                       US-DOCS\110756919                                                                                                     Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                                               ii                                                  OTIS’ OPPO. TO MSJ
                                                                                                                                             PURSUANT TO FRCP 56(d)
                          Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 4 of 20


                   1    New Age Imports Inc. v. VD Importers, Inc.,
                           No. SACV 17-02154, 2019 WL 1427468 (C.D. Cal. Feb. 21, 2019) ....................................7, 8
                   2
                        Rearden LLC v. Crystal Dynamics, Inc.,
                   3
                           No. 17-CV-04187, 2018 WL 3023450 (N.D. Cal. June 18, 2018) ............................................6
                   4
                        Roosevelt Irrigation Dist. v. Salt River Project Agricultural Improvement &
                   5       Power Dist.,
                           No. 2:10-CV-290, 2016 WL 3613278 (D. Ariz. Feb. 22, 2016) .......................................1, 6, 8
                   6
                        Seller Agency Council v. Kennedy Ctr. for Real Estate Educ., Inc.,
                   7        621 F.3d 981 (9th Cir. 2010) ...................................................................................................14
                   8    Sterling v. City of Hayward,
                   9        No. C 12-02927, 2013 WL 4777130 (N.D. Cal. Sept. 6, 2013) ......................................7, 8, 13

               10       Stone Brewing Co., LLC v. MillerCoors LLC,
                           No. 3:18-CV-00331, 2019 WL 1383273 (S.D. Cal. Mar. 26, 2019) ...................................9, 11
               11
                        Tillamook Country Smoker, Inc. v. Tillamook Cty. Creamery Ass’n,
               12           311 F. Supp. 2d 1023 (D. Or. 2004), aff’d 465 F.3d 1102 (9th Cir. 2006)..............................15
               13       Toyota Motor Sales, U.S.A., Inc. v. Tabari,
               14          610 F.3d 1171 (9th Cir. 2010) .................................................................................................13

               15       U.S. Equal Opportunity Comm’n v. Dillard’s Inc.,
                           No. 08-CV-1780, 2011 WL 4507068 (S.D. Cal. Sept. 28, 2011) ..............................................7
               16
                        United States v. Real Prop. & Improvements Located at 2366 San Pablo Ave.,
               17          Berkeley, Cal.,
                           No. 13-CV-02027, 2014 WL 3704041 (N.D. Cal. July 24, 2014).............................................8
               18
                        Violan v. On Lok Senior Health Servs.,
               19
                           No. 12-CV-05739, 2013 WL 5978454 (N.D. Cal. Nov. 7, 2013) .............................................7
               20
                        VISA Int’l Serv. Ass’n v. Bankcard Holders of Am.,
               21          784 F.2d 1472 (9th Cir. 1986) .................................................................................................13

               22                                                                RULES
                        Fed. R. Civ. P. 30(b)(6)..........................................................................................................5, 8, 11
               23
                        Fed. R. Civ. P. 33(b)(2)....................................................................................................................4
               24
                        Fed. R. Civ. P. 33(d) ........................................................................................................................4
               25

               26       Fed. R. Civ. P. 34(b)(2)(A) ..............................................................................................................5

               27       Fed. R. Civ. P. 56(d) .............................................................................................................. passim

               28
                       US-DOCS\110756919                                                                                                     Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                                               iii                                                 OTIS’ OPPO. TO MSJ
                                                                                                                                             PURSUANT TO FRCP 56(d)
                            Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 5 of 20


                   1            Pursuant to Federal Rule of Civil Procedure 56(d), Defendant and Counter-Claimant Otis

                   2    McAllister (Otis) respectfully submits this opposition to Plaintiff and Counter-Defendant Tri-

                   3    Union Seafoods, LLC dba Chicken of the Sea International’s (COSI’s) Motion for Summary

                   4    Judgment (Dkt. 72) (the Motion).

                   5        I. INTRODUCTION & SUMMARY OF ARGUMENT

                   6            Months before the close of discovery and less than a week after COSI provided its first

                   7    discovery responses in this action, it seeks summary adjudication of two fact-intensive

                   8    affirmative defenses that would dispose of Otis’ entire counterclaim. COSI’s Motion arrives too

                   9    soon. Given the status of the case, and more specifically, the status of discovery, decision on this

               10       issue would be without the benefit of a fulsome record. Simply put, as it stands, Otis cannot

               11       (yet) supply the “facts essential to justify its opposition.” Fed. R. Civ. P. 56(d). Accordingly,

               12       Otis files this opposition pursuant to Federal Rule of Civil Procedure 56(d).

               13               Rule 56(d) “‘provides a device for litigants to avoid summary judgment when,” as here,

               14       “they have not had sufficient time to develop affirmative evidence.’” Burlington N. Santa Fe

               15       R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Reservation, 323 F.3d 767, 773 (9th Cir.

               16       2003). 1 Such requests “‘should be granted almost as a matter of course unless the non-moving

               17       party has not diligently pursued discovery of the evidence.’” Id. at 773–74.

               18               Here, Otis has diligently pursued discovery, yet still necessitates additional facts to

               19       oppose the Motion. See Barry Decl. ¶¶ 3, 9. 2 More specifically, Otis requires—and is in the

               20       process of seeking—additional discovery regarding, among other things: (1) changes to COSI’s
               21       mermaid, post-dating her 2003 iteration; (2) COSI’s investments in its post-2003 mermaid(s);
               22       and (3) the scope and extent of the parties’ past relations. Id. ¶¶ 3–7. The discovery Otis
               23       anticipates will dispel any notion Otis has unreasonably delayed in bringing suit (as required for
               24       both laches and acquiescence) and countenance the fact that Otis did not actively consent to
               25
                        1
                          Current Rule 56(d) was previously codified as Rule 56(f); “[w]hile the number of the rule has
               26       been altered, the spirit of the rule remains unchanged.” Roosevelt Irrigation Dist. v. Salt River
                        Project Agricultural Improvement & Power Dist., No. 2:10-CV-290, 2016 WL 3613278, at *1
               27       (D. Ariz. Feb. 22, 2016).
                        2
               28         “Barry Decl.” refers to the concurrently submitted Declaration of Jennifer L. Barry in Support
                        of Otis’ Opposition.
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           1                                      OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                            Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 6 of 20


                   1    COSI’s infringing mermaid (as required for acquiescence). Id. The discovery procedures

                   2    currently underway include supplementation of COSI’s discovery responses, depositions of key

                   3    witnesses, and anticipated additional written discovery requests. Id. ¶¶ 8–9, 11, 13–14, 16–20.

                   4    Ample time remains under the current case schedule to permit Otis to pursue these “essential”

                   5    facts (Fed. R. Civ. P. 56(d)), and for COSI’s Motion to be heard on an adequate record. Otis

                   6    thus requests that the Court defer consideration of the Motion or deny it without prejudice

                   7    pursuant to Federal Rule of Civil Procedure 56(d).

                   8        II. PROCEDURAL HISTORY

                   9            To provide the full context relevant to Otis’ request for deference or denial without

               10       prejudice of the Motion, Otis first summarizes the status of the case and the status of discovery.

               11               A. Otis’ Counterclaims & the Case Schedule

               12               Otis’ Counterclaims—which the Motion seeks to dispose of entirely—are relatively

               13       young in this litigation, largely as a result of the parties’ lengthy but unsuccessful settlement

               14       efforts. Those settlement discussions predated COSI’s initiation of this lawsuit in November

               15       2017 (see Dkt. 1), and continued for many months after. On multiple occasions, the parties

               16       neared agreement, only to again diverge. E.g., Dkt. 29 (Joint Rule 26(f) Report, filed Apr. 12,

               17       2018) at ¶ 12 (“On April 10, 2018, the parties agreed upon a settlement in principle.”); Dkt. 45

               18       (Amended Joint Rule 26(f) Report, filed Aug. 23, 2018) at ¶ 12. Discovery did not progress as a

               19       result. See Dkt. 52 (Amended Joint Rule 26(f) Report, filed Dec. 7, 2018) at ¶ 8 (“No discovery

               20       has been taken to date.”); cf. Dkt. 58-2 (Decl. of R. Bowles, filed Apr. 12, 2019) at ¶ 2

               21       (“Discovery in this proceeding has recently commenced.”). 3

               22               Once it became “clear that a settlement agreement could not be reached,” Otis sought

               23       leave to file its Counterclaims. See Dkt. 58-1 (Mem. of P &A ISO Mot. for Leave to File FAC,

               24       filed Apr. 12, 2019) at 3; see also Dkt. 52 (Amended Joint Rule 26(f) Report, filed Dec. 7, 2018)

               25       at ¶ 4 (“[I]f this case cannot be settled through further mediation, Defendant reserves the right to

               26
                        3
               27         Similarly, the Stipulated Protective Order in this action—necessary to facilitate discovery in
                        this case which would “likely . . . involve production of confidential, proprietary, or private
               28       information”—was not entered until March 2019. Dkt. 56, 57.
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           2                                      OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                            Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 7 of 20


                   1    seek leave of Court to file a counter-claim.”). Its Counterclaims were filed May 10, 2019.

                   2    Dkt. 63. COSI’s Answer and Affirmative Defenses to the claims, upon which the Motion is

                   3    predicated, were filed May 31, 2019. 4 Dkt. 65.

                   4            It soon became apparent that, as COSI’s counsel would later declare, “Defendant’s First

                   5    Amended Answer and Counterclaims raised for the first time issues that require additional

                   6    discovery and thus require additional time.” Dkt. 66-1 (Decl. of S. Brooks, filed July 1, 2019) at

                   7    ¶ 4. Thus, counsel for both parties agreed—twice—that the case deadlines should be adjusted,

                   8    first by a margin of 30 days, and then by a larger margin of three months. See Dkt. 66, 68. Both

                   9    times, COSI’s counsel averred to the parties’ agreement that the proposed extensions “[would]

               10       allow the parties to engage in a thorough discovery process, whereby each party has ample time

               11       to propound discovery requests, respond, and use all the discovery tools provided for in the

               12       Federal Rules.” Dkt. 66-1 (Decl. of S. Brooks, filed July 1, 2019) at ¶ 5; Dkt. 68-1 (Decl. of

               13       S. Brooks, filed July 23, 2019) at ¶ 5. In connection with the second of those stipulations, which

               14       moved not only discovery deadlines but “major deadlines for dispositive motions,” COSI’s

               15       counsel further declared: “[T]he Parties agree a modification is necessary for the case to be

               16       fairly and thoroughly litigated in accordance with the Federal Rules of Civil Procedure.” Dkt.

               17       68-1 at ¶ 7.

               18               Accordingly, following the Court’s order adopting the latest scheduling stipulation as

               19       modified, pertinent deadlines in the case are as follows:

               20                   •      Feb. 18, 2020: Close of all discovery.
               21                   •      May 20, 2020: Deadline for dispositive motions.

               22                   •      Oct. 21, 2020: Trial.

               23       Dkt. 69 at 2–4. Yet, despite that need for “modification” to “fairly and thoroughly litigate[]” this

               24       case (Dkt. 68-1 at ¶ 5), COSI filed the Motion on August 29, 2019—just over one month after

               25       entering that stipulation, over five months before the close of all discovery, and over eight

               26       months before the new deadline for dispositive motions.

               27
                        4
               28        Otis served its first round of written discovery and document requests shortly thereafter, on
                        June 13, 2019. Barry Decl. ¶ 9.
                       US-DOCS\110756919                                                                  Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                            3                                   OTIS’ OPPO. TO MSJ
                                                                                                          PURSUANT TO FRCP 56(d)
                         Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 8 of 20


                   1            B. Status of Discovery
                   2            Discovery is ongoing. Barry Decl. ¶ 8. Indeed, as of April 2019, “[d]iscovery in this

                   3    proceeding” had only “recently commenced.” Dkt. 58-2 (Decl. of R. Bowles, filed Apr. 12,

                   4    2019) at ¶ 2. And, as already discussed, Otis’ recently filed counterclaims “raise[d] . . . issues

                   5    that require additional discovery and thus require additional time.” Dkt. 66-1 (Decl. of S.

                   6    Brooks, filed July 1, 2019) at ¶ 4. More specifically, the status of discovery, as pertinent to the

                   7    Motion, is as follows:

                   8            Written Discovery: Otis propounded written discovery, consisting of 18 interrogatories,

                   9    on COSI on June 13, 2019. Barry Decl. ¶ 9, Ex. 2. While COSI’s responses would typically

               10       have been due in mid-July (see Fed. R. Civ. P. 33(b)(2)), Otis granted COSI additional time to

               11       formulate responses. Barry Decl. ¶ 10. COSI’s initial responses were served August 23, 2019—

               12       just six calendar days (only four business days) before the Motion was filed. Id. ¶¶ 10, 12, Ex. 4;

               13       cf. Dkt. (Mot.) 72. Notably, in response to numerous interrogatories, COSI “object[ed] that

               14       discovery is still ongoing and therefore reserve[d] the right to supplement its response to [the]

               15       Interrogatory.” Barry Decl. ¶ 12, Ex. 4 at Interrog. Resp. Nos. 4–13, 15–18. Indeed, in response

               16       to one interrogatory regarding COSI’s sales to Otis, COSI provided no substantive response

               17       whatsoever, instead replying:

               18               “This Interrogatory is more appropriately answered by a review of COSI’s
                                documents pursuant to Fed. R. Civ. P. 33(d). As discovery and document
               19
                                production are ongoing, COSI will amend and supplement this Interrogatory with
               20               citations to specific documents by bates number that answer this Interrogatory.”

               21       Barry Decl. ¶ 12, Ex. 4 at Interrog. Resp. No. 3.

               22               Given the deficiency of several of COSI’s responses, Otis initiated meet and confer

               23       discussions regarding the need for supplementation. Barry Decl. ¶ 13, Ex. 5. A week later, on

               24       September 4, 2019, COSI committed to supplementing its responses—including with respect to

               25       the above-mentioned interrogatory—“within the next few weeks.” Id. In addition, counsel for

               26       COSI again underscored that “discovery is ongoing.” Id. Ex. 5 (regarding Interrog. Resp.

               27       No. 13). Indeed, with respect to Otis’ request for supplementation of COSI’s interrogatory

               28       response regarding ostensible consumer association between the respective brands, COSI
                       US-DOCS\110756919                                                                   Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                            4                                    OTIS’ OPPO. TO MSJ
                                                                                                           PURSUANT TO FRCP 56(d)
                            Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 9 of 20


                   1    replied: “Given that depositions have not yet taken place, nor have expert reports been

                   2    submitted, it is premature to demand a response beyond what was already submitted.” Id.

                   3    (regarding Interrog. Resp. No. 15). Otis awaits COSI’s promised supplementation. Id. ¶ 13. In

                   4    addition, Otis plans to propound additional interrogatories and requests for admission on COSI in

                   5    light of its responses. Id. ¶ 14.

                   6            Document Discovery: Otis propounded 93 requests for production on COSI on June 13,

                   7    2019. Barry Decl. ¶ 9, Ex. 1. Again, while COSI’s responses typically would have been due in

                   8    mid-July (see Fed. R. Civ. P. 34(b)(2)(A)), Otis granted COSI an extension. Barry Decl. ¶ 10.

                   9    On August 23, 2019 (again, six calendar days before the Motion was filed), COSI produced

               10       approximately 741 records, constituting approximately 2,823 pages, in response to Otis’

               11       document requests. Barry Decl. ¶ 11. Otis is still assessing whether those materials satisfied its

               12       93 requests for production. Id. Notably, as shown in COSI’s Response to Otis’ Request for

               13       Production, COSI did not commit to producing documents in response to numerous requests for

               14       production. E.g., id. Ex. 3 at Resp. Nos. 16, 53, 55, 60, 65–70, 87, 89, 93.

               15               Depositions: To date, no party depositions have occurred. Barry Decl. ¶ 15. In the time

               16       since COSI’s Motion was filed on August 29, 2019 to present, one non-party deposition has been

               17       taken. Id. The parties are continuing to meet and confer over the appropriate schedule for

               18       depositions. Id. ¶ 16. Otis intends to seek a deposition of COSI under Federal Rule of Civil

               19       Procedure 30(b)(6), as well as of several of COSI’s witnesses, including Shue Wing Chan;

               20       Thiraphong Chansiri; John Engle; Valentin Ramirez; and Mike White. Id. ¶ 17. 5
               21               Expert discovery: No expert discovery has occurred to date. Barry Decl. ¶ 21; cf. id.

               22       ¶ 12, Ex. 4 at Interrog. Resp. Nos. 4–6, 13, 14 (objecting “to the extent [the Interrogatory] calls

               23       for expert discovery”); cf. also id. ¶ 13, Ex. 5 (stating, regarding Interrog. Resp. No. 15, that

               24       supplementation would be “premature” given that no “expert reports [have] been submitted”).

               25

               26

               27       5
                         Otis also intends to depose former COSI employee David Roszmann (see Barry Decl. ¶ 18),
               28       who according to COSI was involved in prior discussions with Otis’ representatives. See id. Ex.
                        4 at Interrog. Resp. No. 1.
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           5                                      OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 10 of 20


                   1    Expert designations are due November 18, 2019, and expert reports are currently due December

                   2    2, 2019. Dkt. 69 at 2.

                   3    III. LEGAL STANDARD

                   4            Summary judgment is only appropriate “after adequate time for discovery.” Celotex

                   5    Corp. v. Catrett, 477 U.S. 317, 322 (1986). Given the status of discovery in this action, deferral

                   6    of COSI’s Motion pursuant to Federal Rule of Civil Procedure 56(d) is warranted.

                   7            Rule 56(d) “‘provides a device for litigants to avoid summary judgment when they have

                   8    not had sufficient time to develop affirmative evidence.’” Burlington N. Santa Fe R.R. Co., 323

                   9    F.3d at 773; see also Roosevelt Irrigation Dist., 2016 WL 3613278, at *1 (“Rule 56(d) is in place

               10       ‘to ensure that parties have a reasonable opportunity to prepare their case.’”). “To prevail under

               11       Rule 56(d), ‘parties [o]pposing a motion for summary judgment must make ‘(a) a timely

               12       application which (b) specifically identifies (c) relevant information, (d) where there is some

               13       basis for believing that the information sought actually exists.’’” Cywee Grp. Ltd. v. HTC Corp.,

               14       No. C17-0932, 2019 WL 3860303, at *4 (W.D. Wash. Aug. 16, 2019) (quoting Emp’rs

               15       Teamsters Local Nos. 175 & 505 Pension Tr. Fund v. Clorox, 353 F.3d 1125, 1129 (9th Cir.

               16       2004)). If the “nonmovant shows by affidavit or declaration that, for specified reasons, it cannot

               17       present facts essential to justify its opposition, the court may: (1) defer considering the motion

               18       or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or (3) issue any

               19       other appropriate order.” Fed. R. Civ. P. 56(d).

               20               “A Rule 56(d) ‘continuance of a motion for summary judgment for purposes of discovery
               21       should be granted almost as a matter of course unless the non-moving party has not diligently
               22       pursued discovery of the evidence.’” Cywee Grp., 2019 WL 3860303, at *4 (quoting Burlington
               23       N. Santa Fe R.R., 323 F.3d at 773–74); see also Rearden LLC v. Crystal Dynamics, Inc., No. 17-
               24       CV-04187, 2018 WL 3023450, at *1 (N.D. Cal. June 18, 2018) (“[c]ourts generously grant Rule
               25       56(d) motions”). Indeed, “‘the Supreme Court has restated the rule as requiring, rather than

               26       merely permitting, discovery ‘where the nonmoving party has not had the opportunity to

               27       discover information that is essential to its opposition.’’” Cywee Grp., 2019 WL 3860303, at *4

               28       (parenthetically quoting Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 846 (9th Cir. 2001)).
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           6                                      OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 11 of 20


                   1            Accordingly, courts regularly grant requests under Rule 56(d) where discovery—

                   2    including through depositions—remains, as well as when the deadlines for the close of discovery

                   3    and dispositive motions are months away. See, e.g., Int’l News, Inc. v. 10 Deep Clothing,

                   4    No. C18-0302, 2019 WL 3337973, at *2 (W.D. Wash. July 24, 2019) (granting Rule 56(d)

                   5    request “to allow time for Defendant to review the ESI produced by Plaintiff and take the

                   6    depositions of Plaintiff’s president, Plaintiff’s controller, and Plaintiff itself”); New Age Imports

                   7    Inc. v. VD Importers, Inc., No. SACV 17-02154, 2019 WL 1427468, at *1 (C.D. Cal. Feb. 21,

                   8    2019) (granting Rule 56(d) request where “Plaintiff filed its motion for partial summary

                   9    judgment . . . over two months before the close of discovery”); Violan v. On Lok Senior Health

               10       Servs., No. 12-CV-05739, 2013 WL 5978454, at *2 (N.D. Cal. Nov. 7, 2013) (granting Rule

               11       56(d) request where “the discovery period ha[d] not run, the plaintiff ha[d] made some attempts

               12       to schedule the depositions, and the proposed deponents appear[ed] to have information directly

               13       relevant to the claims”); Sterling v. City of Hayward, No. C 12-02927, 2013 WL 4777130, at *2

               14       (N.D. Cal. Sept. 6, 2013) (granting Rule 56(d) request where “Defendants filed their motion for

               15       summary judgment roughly two months before the close of fact discovery and five months

               16       before the last day for hearing dispositive motions”).

               17       IV. ARGUMENT

               18               Here, deferring decision on COSI’s motion is appropriate because Otis has, and continues

               19       to, diligently seek discovery in this action. Barry Decl. ¶¶ 8–9, 11, 13–14, 16–20; see, e.g., Dkt.

               20       68-1 (Decl. of S. Brooks, filed July 23, 2019) at ¶ 3 (“The parties were [sic] been diligent in their
               21       meet and confer efforts on scheduling depositions.”); cf. Int’l News, Inc., 2019 WL 3337973, at
               22       *2 (concluding party had diligently pursued discovery where it “ha[d] acted within the
               23       scheduling order originally set forth by the Court”); U.S. Equal Opportunity Comm’n v. Dillard’s
               24       Inc., No. 08-CV-1780, 2011 WL 4507068, at *2 (S.D. Cal. Sept. 28, 2011) (finding party had not
               25       “pursued discovery in a dilatory matter” “given the parties’ late start on discovery due to

               26       settlement negotiations and that, per the Court’s scheduling order, discovery [was] not set to

               27       close” for several months). Yet Otis still lacks the “facts essential to justify its opposition.” Fed.

               28       R. Civ. P. 56(d). Accordingly, Otis now submits “(a) a timely application which (b) specifically
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           7                                      OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 12 of 20


                   1    identifies (c) relevant information, (d) where there is some basis for believing the information

                   2    sought actually exists.” Cywee Grp., 2019 WL 3860303, at *4.

                   3            In sum, and as will be further explained below, the following information is vital to

                   4    “‘ensur[ing] [Otis] a reasonable opportunity to prepare [its] case’” (Roosevelt Irrigation Dist.,

                   5    2016 WL 3613278, at *1):

                   6            •   Further discovery, including through further interrogatories, a Federal Rule of Civil
                   7                Procedure 30(b)(6) deposition of COSI, and depositions of COSI’s personnel,
                                    regarding changes to the COSI mermaid after 2003;
                   8
                                •   Further discovery, including through a Federal Rule of Civil Procedure 30(b)(6)
                   9                deposition of COSI and depositions of COSI’s personnel, regarding COSI’s
                                    investments in the iterations of its post-2003 mermaid, including with respect to its
               10                   specific expenditures;
               11
                                •   Further discovery, including through supplementation of COSI’s prior discovery
               12                   responses, as well as depositions of key individuals (including Shue Wing Chan
                                    (corporate Manager of COSI), Thiraphong Chansiri (President and CEO of Thai
               13                   Union Group and Director of COSI), and David Roszmann (former Chief Operating
                                    Officer of COSI)), regarding the parties’ prior business relationship.
               14

               15       Barry Decl. ¶¶ 3–7, 19. Discovery on these key issues is still underway. Barry Decl. ¶¶ 8–9, 11,
               16       13–14, 16–20. And, pending receipt of those materials, ample time remains for COSI’s fact-
               17       intensive summary judgment motion to be decided. See, e.g., New Age Imports, 2019 WL
               18       1427468, at *1; Sterling, 2013 WL 4777130, at *2; see also United States v. Real Prop. &
               19       Improvements Located at 2366 San Pablo Ave., Berkeley, Cal., No. 13-CV-02027, 2014 WL
               20       3704041, at *3 (N.D. Cal. July 24, 2014) (observing that, as the Court had “recently extended all
               21       case deadlines, including discovery deadlines,” it “would be spinning its wheels by considering a
               22       summary judgment motion when the parties have not had time to develop an adequate factual
               23       record”); cf. Great Am. Assurance Co. v. Bishop, No. 18-CV-03630, 2018 WL 5776270, at *1
               24       (N.D. Cal. Nov. 2, 2018) (granting Rule 56(d) relief regarding summary judgment motion on
               25       issues of waiver and estoppel, “defenses [which] are, at least in part, factual questions”).
               26

               27

               28
                       US-DOCS\110756919                                                                   Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           8                                     OTIS’ OPPO. TO MSJ
                                                                                                           PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 13 of 20


                   1            A. Further Discovery Is Necessary to Adjudicate COSI’s Affirmative Defense of
                                   Laches.
                   2
                                The affirmative defense of laches presents a “fact-intensive” inquiry, “rarely susceptible
                   3
                        to resolution at summary judgment.” Stone Brewing Co., LLC v. MillerCoors LLC, No. 3:18-
                   4
                        CV-00331, 2019 WL 1383273, at *11 (S.D. Cal. Mar. 26, 2019). “The test for laches is two-
                   5
                        fold: first, was the plaintiff’s delay in bringing suit unreasonable? Second, was the defendant
                   6
                        prejudiced by the delay?” Internet Specialties W., Inc. v. Milon-DiGiorgio Enters., Inc., 559
                   7
                        F.3d 985, 990 (9th Cir. 2009).
                   8
                                “The limitations period for laches starts when the plaintiff ‘knew or should have known
                   9
                        about its potential cause of action.’” Internet Specialties W., 559 F.3d at 990. In this context, the
               10
                        relevant inquiry “is when the mark holder ‘knew or should have known about the likelihood of
               11
                        confusion between’ the marks.” Fitbug Ltd. v. Fitbit, Inc., 78 F. Supp. 3d 1180, 1187 (N.D. Cal.
               12
                        2015) (quoting Internet Specialties W., 559 F.3d at 990); see also Luna Distrib. LLC v. Stoli Grp.
               13
                        (USA), LLC, No. SA CV 17-1552, 2018 WL 5099277, at *6 (C.D. Cal. July 10, 2018)
               14
                        (“discovery of a cause of action does not necessarily equate to discovery of a defendant’s first
               15
                        unpermitted use of the contested mark . . . because Lanham Act § 43(a) involves other elements,
               16
                        such as likelihood of confusion, that must be satisfied before a claim can accrue”). “[T]rademark
               17
                        holders are not required to ‘constantly monitor every nook and cranny of the entire nation and to
               18
                        fire both barrels of [its] shotgun instantly upon spotting a possible infringer.’” Luna Distrib.,
               19
                        2018 WL 5099277, at *6. And, to be certain, the inquiry as to the plaintiff’s delay does not stop
               20
                        with the computation of time; rather, the court assesses too whether there was reason for delay.
               21
                        See Eat Right Foods Ltd. v. Whole Foods Mkt., Inc., 880 F.3d 1109, 1119 (9th Cir. 2018). 6
               22
                                “Even where a defendant establishes that a plaintiff delayed unreasonably in filing suit,
               23
                        laches will not bar a claim unless that delay prejudiced the defendant.” Eat Right Foods, 880
               24
                        F.3d at 1119; see also AirFX.com v. AirFX LLC, No. 11-CV-01064, 2012 WL 1067935, at *2
               25

               26       6
                          Numerous factors are relevant to this inquiry, including: “‘1) the strength and value of
               27       trademark rights asserted; 2) plaintiff’s diligence in enforcing mark; 3) harm to senior user if
                        relief denied; 4) good faith ignorance by junior users; 5) competition between senior and junior
               28       users; and 6) extent of harm suffered by junior user because of senior user’s delay.’” Internet
                        Specialties W., 559 F.3d at 991 n.3.
                       US-DOCS\110756919                                                                   Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           9                                     OTIS’ OPPO. TO MSJ
                                                                                                           PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 14 of 20


                   1    (D. Ariz. Mar. 29, 2012). “Establishing undue prejudice requires that the defendant show ‘at

                   2    least some reliance on the absence of lawsuit.’” Eat Right Foods, 880 F.3d 1119.

                   3                       1.       Otis Requires Additional Discovery Regarding the Iterations of
                                                    COSI’s Mermaids to Present Facts Essential to Justify Its Opposition
                   4
                                                    on the Issue of Laches.
                   5            First and foremost, COSI’s Motion—and assumption for when the laches clock starts—
                   6    rests on a faulty understanding of Otis’ counterclaim, which underscores the need for additional
                   7    discovery. COSI characterizes “the gist of [Otis’] claims [as] that Chicken of the Sea’s updated
                   8    2003 mermaid logo is confusingly similar to the mermaid logo Otis has allegedly used on its
                   9    canned sardines since 1918.” Mot. at 1:10–12 (emphasis added); see also Dkt. 75 at ¶ 4. Yet
               10       Otis’ claims are not based on the 2003 iteration of COSI’s ever-changing mermaid. Rather, Otis
               11       challenges the current version of the COSI mermaid (see Dkt. 63 (Countercl.) at ¶¶ 21–23),
               12       which differs markedly from the iteration COSI used in 2003, as shown below:
               13                          2003 COSI Mermaid                                     Current COSI Mermaid
               14

               15

               16

               17

               18

               19

               20
               21

               22
                             Source: Dkt. 72-3 (Decl. of V. Ramirez) at ¶ 4, Ex. A.   Source: Dkt. 63 (Countercl.) at ¶ 21.
               23

               24       Unlike her predecessor(s), this new COSI mermaid features a “much more ‘realistic’” animation

               25       style and sits atop a rock in the ocean—just like Otis’ mermaid. Dkt. 63 (Countercl.) at ¶ 23. To

               26       be clear, Otis does not take issue with the 2003 COSI mermaid. See, e.g., id. at ¶ 3 (“There has

               27       always been enough room in the sea for both mermaids, particularly because the mermaids had

               28       historically looked nothing alike.”).
                       US-DOCS\110756919                                                                                      Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                                      10                                            OTIS’ OPPO. TO MSJ
                                                                                                                              PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 15 of 20


                   1            Numerous factual nuances remain to be explored regarding when, how, and why COSI

                   2    altered its mermaid to look more like Otis’ mermaid. Barry Decl. ¶¶ 3–6, 14. Those discoveries

                   3    will in turn inform when Otis “‘knew or should have known about the likelihood of confusion

                   4    between’ the marks,” such that the period for laches began to run. Fitbug Ltd., 78 F. Supp. 3d at

                   5    1187. Otis plans to seek further discovery regarding these material alterations through

                   6    depositions of COSI’s personnel, a Rule 30(b)(6) deposition of COSI, and additional

                   7    interrogatories regarding the modifications. Barry Decl. ¶¶ 8, 14, 17, 20; see, e.g., Int’l News,

                   8    2019 WL 3337973, at *2 (granting Rule 56(d) relief where additional depositions of Plaintiff’s

                   9    president, its controller, and itself remained). Moreover, Otis expects that, consistent with its

               10       objection that “discovery is ongoing,” COSI will supplement its response to Interrogatory No. 8.

               11       See Barry Decl. ¶ 12, Ex. 4 at Interrog. Resp. No. 8. That interrogatory sought the basis for

               12       COSI’s denial of Otis’ allegation that “COSI has changed/modified its mermaid attempting to

               13       make it confusingly similar to the Otis Mermaid.” Id.; see also Dkt. 63 (Countercl.) at ¶ 22.

               14               In a similar vein, COSI’s recent interrogatory response denied that “the ‘current COSI

               15       mermaid’ depicted in Paragraph 22 of Otis’ Counterclaims accurately depicts the mermaid used

               16       on labels for its canned tuna products.” Barry Decl. ¶ 12, Ex. 4 at Interrog. Resp. No. 8. Thus,

               17       COSI cannot rely on its claimed (but unspecified) sales data as putting Otis on constructive

               18       notice of its newest mermaid (cf. Mot. at 7:15–27); rather, given this response from COSI,

               19       further discovery is necessary to assess the extent and scope of publication of COSI’s newest

               20       mermaid. See Barry Decl. ¶¶ 3, 5–6; see Stone Brewing Co., 2019 WL 1383273, at *11 (“As
               21       Stone notes, however, the fact that it has known of Miller’s existence for many years does not
               22       necessarily imply that it has known of Miller’s infringement for many years.”) (emphasis in
               23       original). That discovery will also be essential to assessing the reasonableness of any delay, and
               24       particularly Otis’ “diligence in enforcing [its] mark.’” Internet Specialties W., 559 F.3d at 991
               25       n.3; see Barry Decl. ¶¶ 3–6. In this regard, COSI’s arguments again rest on the (faulty) notion

               26       that Otis’ challenges go to its 2003 mermaid. E.g., Mot. at 11 (citing COSI’s trademark

               27       registrations for its 2003 mermaid).

               28
                       US-DOCS\110756919                                                                   Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                          11                                     OTIS’ OPPO. TO MSJ
                                                                                                           PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 16 of 20


                   1            Further, the distinction between COSI’s 2003 mermaid and its current mermaid is central

                   2    to assessing prejudice in this context. Barry Decl. ¶¶ 3, 6. See AirFX.com, 2012 WL 1067935,

                   3    at *3 (“Prejudice is a distinct and mandatory prong.”). In furtherance of its laches argument,

                   4    COSI relies on expectations-based prejudice, i.e., that which “occurs when a party suffers

                   5    consequences or acts in a way that he would not have had he been sued promptly.” Id. at *3.

                   6    Here, COSI’s claimed expectations-based prejudice is not—as it should be—tethered to its most

                   7    recent mermaid. See Eat Right Foods, 880 F.3d at 1119 (“the prejudice inquiry is concerned

                   8    with actions a defendant took during the plaintiff’s delay in bringing suit—not all the actions it

                   9    took in relation to the use of a mark”). Rather, COSI cites its various (and relatively unspecified)

               10       expenditures in the past decades. See Mot. at 13. 7 Further discovery is necessary as to the scope

               11       and extent of COSI’s claimed expectations-based prejudice specific to its current mermaid,

               12       which will be obtained through the anticipated depositions, as well as written discovery. Barry

               13       Decl. ¶¶ 3–6, 14, 17, 20. And, in any event, COSI’s reliance on unspecified sales figures (e.g.,

               14       “millions of dollars” (Mot. at 12:28)) is not sufficiently specific to its “investments in the

               15       [current mermaid] . . . as the identity of the business in the public’s mind” to establish prejudice.

               16       Internet Specialties W., 559 F.3d at 991; see also id. (“‘If this prejudice could consist merely of

               17       expenditures in promoting the infringed name, then relief would have to be denied in practically

               18       every case.’”). 8

               19                          2.   Otis Requires Additional Discovery Regarding the Parties’ Prior
                                                Business Relations to Present Facts Essential to Justify Its Opposition
               20
                                                on the Issue of Laches.
               21

               22
                        7
               23         Additionally, it bears noting that COSI’s assertion that “Otis’ requested relief would . . . force
                        [COSI] to replace its entire line of canned seafood products bearing the ‘updated’ [2003]
               24       mermaid” is rooted in a faulty premise. Mot. at 13. As has already been explained, Otis’ claims
                        go to her later iterations, not the 2003 version. See also Dkt. 63 (Countercl.) at ¶ 3 (“There had
               25       always been enough room for both mermaids in the sea, particularly based on the fact that the
                        mermaids had historically looked nothing alike.”).
               26       8
                          Further, Otis notes that Valentin Ramirez, who provided a declaration in support of COSI’s
               27       Motion, remains to be deposed in this action. Barry Decl. ¶¶ 17, 20; cf. Nazomi Commc’ns, Inc.
                        v. Nokia Corp., No. 5:10-CV-04686, 2012 Wl 892334, at *3 (N.D. Cal. Mar. 14, 2012) (granting
               28       Rule 56(d) motion where, among other things, “plaintiff argue[d] that it is entitled to depose the
                        declarants who offer statements in support of the instant motion for summary judgment”).
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           12                                     OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 17 of 20


                   1            Discovery regarding the parties’ prior relations is also necessary to assessing the

                   2    reasonableness of Otis’ ostensible delay. Barry Decl. ¶¶ 3, 7; see Internet Specialties W., 559

                   3    F.3d at 991 n.3 (deeming relevant a plaintiff’s “diligence in enforcing [its] mark”). And not only

                   4    are the parties’ prior relations relevant to assessing the reasonableness of any delay, but they will

                   5    also shed light on whether the period for computing laches should be tolled. Barry Decl. ¶¶ 3, 7;

                   6    see, e.g., Eat Right Foods, 880 F.3d at 1118–19 (concluding the district court “could determine

                   7    that it was reasonable for ERF to ‘attempt to avoid the expense and inconvenience of a lawsuit’

                   8    by pursuing alternatives to litigation and filing suit only after it was clear that Whole Foods was

                   9    not amenable to such alternatives”); Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171,

               10       1183 (9th Cir. 2010) (noting that a two-year delay during which “the parties were actively

               11       seeking to resolve [the] matter out of court” rendered it “not unreasonable for Toyota to attempt

               12       to avoid the expense and inconvenience of a lawsuit”). That is to say, the contours of the parties’

               13       business relationship and prior negotiations—i.e., as exploration of alternatives to litigation—are

               14       pertinent to assessing whether the period for bringing suit should be tolled.

               15               COSI has not been forthcoming with discovery regarding the parties’ past interactions;

               16       COSI has even denied the scope of those relations as pled in Otis’ Counterclaims. Compare

               17       Dkt. 63 (Countercl.) at ¶ 14 with Dkt. 65 (Countercl. Ans.) at ¶ 14; see also Barry Decl.

               18       ¶ 12, Ex. 4 at Interrog. Resp. No. 1. Similarly, COSI has only committed to identifying “[f]rom

               19       2008 to present, its sale(s) to [Otis]” “within the next few weeks.” Barry Decl. ¶ 13, Ex. 5; see

               20       also id. Ex. 4 at Interrog. Resp. No. 3; see, e.g., Sterling, 2013 WL 4777130, at *3 (“denial of [a]
               21       motion under Rule 56(d) is especially inappropriate ‘where the material sought is also the subject
               22       of outstanding discovery requests’”) (quoting VISA Int’l Serv. Ass’n v. Bankcard Holders of Am.,
               23       784 F.2d 1472, 1475 (9th Cir. 1986)). And, perhaps also notably, COSI has not yet committed to
               24       producing documents relevant to that topic. E.g., Barry Decl. ¶ 11, Ex. 3 at Resp. No. 66. 9
               25

               26       9
                          Request for Production Number 66 seeks: “ALL DOCUMENTS sufficient to summarize the
               27       total annual sales of seafood products YOU sold to OTIS McALLISTER from 2008 to 2018,
                        INCLUDING, but not limited to spreadsheets, but not INCLUDING ALL individual sales
               28       invoices, orders, or packing slips for such sales which OTIS does not request be produced
                        herein.” Barry Decl. ¶ 11, Ex. 3 at Request No. 66.
                       US-DOCS\110756919                                                                   Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                          13                                     OTIS’ OPPO. TO MSJ
                                                                                                           PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 18 of 20


                   1            Likewise, as to an interrogatory regarding its “interest in acquiring, investing in, or

                   2    working cooperatively with [Otis],” COSI responded only “upon information and belief” that “at

                   3    least [three] individuals have met in person with representatives of Otis McAllister at various

                   4    times to discuss various issues.” Barry Decl. ¶ 12, Ex. 4 at Interrog. Resp. No. 1 (identifying

                   5    those individuals as Shue Wing Chan (corporate manager of COSI); Thiraphong Chansiri

                   6    (President and CEO of Thai Union Group and Director of COSI); and David Roszmann (former

                   7    Chief Operating Officer of COSI)). When prompted regarding the deficiencies in a related

                   8    interrogatory response, COSI explained: “[T]here were a series of conversations and discussions

                   9    which were referenced in the email correspondence (documents in fact produced by Otis) which

               10       reference the substance of these conversations.” Barry Decl. ¶ 13, Ex. 5. Given COSI’s reticent

               11       responses, it is clear that the “substance of those conversations” will only be ascertainable

               12       through the upcoming depositions of COSI’s executives, including Shue Wing Chan and

               13       Thiraphong Chansiri. 10 See Barry Decl. ¶ 19.

               14               B. Further Discovery Is Necessary to Adjudicate COSI’s Affirmative Defense of
                                   Acquiescence.
               15
                                More discovery is also needed for Otis to oppose COSI’s reliance on its affirmative
               16
                        defense of acquiescence. Barry Decl. ¶¶ 3–7. To succeed on this defense, COSI must show that
               17
                        “(1) the senior user actively represented that it would not assert a right or a claim; (2) the delay
               18
                        between the active representation and assertion of the right or claim was not excusable; and (3)
               19
                        the delay caused the defendant undue prejudice.” Seller Agency Council v. Kennedy Ctr. for
               20
                        Real Estate Educ., Inc., 621 F.3d 981, 988 (9th Cir. 2010). Foremost, for the same reasons as
               21
                        stated above with respect to COSI’s laches defense, its defense of acquiescence too necessitates
               22
                        further discovery. See Eat Right Foods, 880 F.3d at 1121; Monster Energy Co. v. BeastUp LLC,
               23
                        No. 2:17-CV-01605, --- F. Supp. 3d ---, 2019 WL 3803679, at *18 (E.D. Cal. Aug. 13, 2019)
               24
                        (“Further, to the extent defendant’s acquiescence defense focuses on any delay by plaintiff,
               25
                        defendant’s inability to prevail on its laches defense dooms its acquiescence defense as well.”).
               26
                        10
               27         While COSI has agreed in principle to providing potential deposition dates for Shue Wing
                        Chan, it has repeatedly lodged an apex objection to Thiraphong Chansiri’s deposition. Barry
               28       Decl. ¶ 20. The parties are continuing to meet and confer over the issue. Id. It may soon be ripe
                        for judicial consideration if agreement cannot be reached.
                       US-DOCS\110756919                                                                    Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           14                                     OTIS’ OPPO. TO MSJ
                                                                                                            PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 19 of 20


                   1            Acquiescence differs further from laches in that it requires “active consent, while laches

                   2    implies merely passive consent.” Tillamook Country Smoker, Inc. v. Tillamook Cty. Creamery

                   3    Ass’n, 311 F. Supp. 2d 1023, 1031 n.2 (D. Or. 2004), aff’d 465 F.3d 1102 (9th Cir. 2006). Put

                   4    another way, “[a]cquiescence . . . ‘requires an affirmative representation by the plaintiff that it

                   5    will not assert a claim.’” Monster Energy Co., 2019 WL 3803679, at *17.

                   6            Here, COSI relies on the alleged “[c]ontinued business relationship” between the parties

                   7    as establishing active consent. See Mot. at 14–15. Yet neither of COSI’s cited authorities stand

                   8    for the notion that a mere business relationship alone—without other facts—constitutes “active

                   9    consent.” Tillamook Country Smoker, 311 F. Supp. 2d at 1031 n.2. The decision in Tillamook

               10       does not even turn on the defense of acquiescence. See id. (“the court . . . need not decide

               11       whether Creamery’s objections are barred by acquiescence, since laches applies”). Nor does the

               12       Ninth Circuit opinion affirming the Tillamook trial court ruling make mention of the term

               13       “acquiescence.” See generally 465 F.3d 1102. And Dwinell-Wright Co. v. White House Milk

               14       Co., 132 F.2d 822 (2d Cir. 1943) involved far more than a continual business relationship; there,

               15       the party had “affirmatively suggested the joint sale of milk and coffee under the same mark,”

               16       and even when that offer was refused, continued to “contribute[] to the joint advertising of both”

               17       for multiple years to come. Id. at 825.

               18               This is to say, more facts are needed in discovery to assess whether Otis can truly be said

               19       to have “affirmative[ly] represent[ed] . . . that it [would] not assert a claim.” Eat Right Foods,

               20       880 F.3d at 1121. Tellingly, in support of this argument, COSI relies solely on an allegation in
               21       Otis’ counterclaim, which it largely denied, regarding the parties’ interactions from 2008 to
               22       2018. See Mot. at 14; compare Dkt. 63 (Countercl.) at ¶ 14 with Dkt. 65 (Countercl. Ans.) at
               23       ¶ 14. And as already explained above, further discovery regarding the extent and scope of the
               24       parties’ prior relations is not only anticipated, but needed for decision on this issue. Barry Decl.
               25       ¶¶ 3, 7, 19; see, e.g., Int’l News, 2019 WL 3337973, at *2 (granting Rule 56(d) relief where

               26       additional depositions of Plaintiff’s president, its controller, and itself remained).

               27

               28
                       US-DOCS\110756919                                                                     Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                           15                                      OTIS’ OPPO. TO MSJ
                                                                                                             PURSUANT TO FRCP 56(d)
                        Case 4:17-cv-06646-JSW Document 77 Filed 09/12/19 Page 20 of 20


                   1     V. CONCLUSION

                   2            COSI’s motion is simply too early. For the foregoing reasons, Otis respectfully requests

                   3    that the Court defer consideration of COSI’s Motion to a later date, or deny the motion without

                   4    prejudice. See Fed. R. Civ. P. 56(d).

                   5                                                     Respectfully submitted,

                   6    Dated: September 12, 2019                        LATHAM & WATKINS LLP

                   7                                                   By: /s/Jennifer Barry
                   8                                                          Jennifer L. Barry

                   9                                                     Attorneys for Defendant & Counter-Claimant
                                                                         Otis McAllister, LLC
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28
                       US-DOCS\110756919                                                                Case No. 4:17-cv-06646-JSW
ATTORNEYS AT LAW
                                                                        16                                    OTIS’ OPPO. TO MSJ
                                                                                                        PURSUANT TO FRCP 56(d)
